FILED
                             NOT FOR PUBLICATION                             APR 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN DERRICK IRVIN,                             No. 11-55540

               Plaintiff - Appellant,             D.C. No. 2:08-cv-07925-AHS-CW

  v.
                                                  MEMORANDUM *
LEROY D. BACA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Steven Derrick Irvin, a California civil detainee, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

defendants used excessive force and denied him medical treatment. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Hebbe v. Pliler, 627

F.3d 338, 341 (9th Cir. 2010), and we affirm.

       The district court properly dismissed the Irvin’s excessive force claim

against Baca in his individual capacity because Irvin failed to allege facts sufficient

to show that Baca was personally involved in the alleged constitutional violations.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (government officials not

individually liable under § 1983 on theory of respondeat superior); Ivey v. Bd. of

Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982) (“Vague and

conclusory allegations of official participation in civil rights violations are not

sufficient to withstand a motion to dismiss.”).

      The district court also properly dismissed Irvin’s excessive force claim

against Baca in his official capacity because Irvin failed to allege facts sufficient to

show that a county policy or custom caused him to be shackled. See Brandon v.

Holt, 469 U.S. 464, 471-72 (1985) (a claim against a public official in his or her

official capacity is the same as a claim against the governmental entity); Galen v.

County of Los Angeles, 477 F.3d 652, 667 (9th Cir. 2007) (a municipality is liable

under § 1983 only if the unconstitutional conduct is caused by a municipal policy

or custom, or by a failure to train officials properly).




                                            2                                     11-55540
      The district court properly dismissed Irvin’s Fourteenth Amendment claims

against the Doe defendants because Irvin failed to allege facts showing that

defendants’ decisions regarding shackling were a substantial departure from

accepted professional judgment. See Youngberg v. Romeo, 457 U.S. 307, 320-23

(1982) (recognizing physical restraint of civil detainees is necessary at certain

times and is subject to reasonable professional judgment).

      The district court also properly dismissed Irvin’s claim against Dr. Kim

because Irvin failed to allege facts sufficient to show that Dr. Kim was responsible

for the delays in Irvin’s medical treatment. See McGuckin v. Smith, 974 F.2d 1050,

1062 (9th Cir. 1992) (no deliberate indifference where doctor defendants not

responsible for delays in treatment), overruled on other grounds by WMX Techs.,

Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc); see also Clouthier v.

County of Contra Costa, 591 F.3d 1232, 1242 (9th Cir. 2010) (deliberate

indifference standard applies to medical treatment claims by pretrial detainees);

Jones v. Blanas, 393 F.3d 918, 931-32 (9th Cir. 2004) (constitutional rights of civil

detainees are similar to pretrial detainees).

      The district court did not abuse its discretion in denying Irvin leave to amend

his first amended complaint, where it had previously provided notice of the

complaint’s deficiencies and granted leave to amend. See Chodos v. West Publ’g


                                            3                                   11-55540
Co., 292 F.3d 992, 1003 (9th Cir. 2002) (setting forth standard of review and

noting that court’s discretion is particularly broad where it has already granted

leave to amend).

      Irvin’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           4                                    11-55540